          Case 2:20-cv-01105-JLR Document 18 Filed 07/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
10                                AT SEATTLE

11    STATE OF WASHINGTON,                        NO. 2:20-cv-01105

12                            Plaintiff,          DECLARATION OF
                                                  KENNETH SHULMAN
13           v.

14    UNITED STATES DEPARTMENT OF
      HEALTH AND HUMAN SERVICES;
15    ALEX M. AZAR, in his official capacity as
      the Secretary of the United States
16    Department of Health and Human Services,

17                            Defendants.

18

19

20

21

22

23

24

25

26

     DECLARATION OF KENNETH                            ATTORNEY GENERAL OF WASHINGTON
                                                                 Civil Rights Division
     SHULMAN                                                 800 Fifth Avenue, Suite 2000
                                                                 Seattle, WA 98104
                                                                    (206) 464-7744
Case 2:20-cv-01105-JLR Document 18 Filed 07/16/20 Page 2 of 5
Case 2:20-cv-01105-JLR Document 18 Filed 07/16/20 Page 3 of 5
Case 2:20-cv-01105-JLR Document 18 Filed 07/16/20 Page 4 of 5
Case 2:20-cv-01105-JLR Document 18 Filed 07/16/20 Page 5 of 5
